                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HARVEY PATRICK SHORT                          :
                                              :
        v.                                    :       CIVIL ACTION NO. 18-3550
                                              :
MARIROSA LAMAS                                :



MCHUGH, J                                                            JANUARY 9, 2019

                                       MEMORANDUM


        Plaintiff Harvey Short has filed this Petition for a Writ of Habeas Corpus, arguing that he

is entitled to immediate release from custody because he has wrongfully been denied credit for

time served by state courts. Ordinarily, this case would have been referred to a Magistrate Judge

for a Report and Recommendation, but an oversight in the Clerk’s Office has resulted in a delay

in this matter being referred to a judge for resolution. Accordingly, I have undertaken an

immediate review of the merits of the petition, without even ordering a response from the

Commonwealth, because if Petitioner were correct, his continued incarceration would be

unlawful. Having now conducted that review, for the reasons that follow, Petitioner is not

entitled to relief.

        According to his petition, Petitioner was arrested for robbery on February 25, 2011. He

pled nolo contendere and was sentenced to 18 to 36 months in prison, followed by 7 years of

probation, by the Delaware County Court of Common Pleas. He fully served the 36 months (no

parole was granted), and while serving probation, he was arrested and convicted of misdemeanor

theft. Petitioner’s probation was then revoked on October 20, 2015, and petitioner was given a

new 1 to 4-year sentence for the violation. The sentencing court did not specify that he should

                                                  1
be given credit for the 36 months served on the robbery charge. According to Petitioner, he did

not serve all of the sentence for the probation violation but was released on parole as of April 30,

2018. He then violated again and was taken back into custody. Petitioner states that, as of the

date of his petition, he had served a total of 72 months. He alleges that the failure to give him

credit for time served when he was sentenced for the probation violation constitutes double

jeopardy, due process, and equal protection violations.

       Petitioner cites Oakman v. Dep’t of Corr., 903 A.2d 106 (Pa. Commw. Ct. 2006) for the

proposition that he should have received credit for the 36 months already served when being

sentenced for his probation violation on October 20, 2015. This is a misreading of Oakman.

There, the sentencing judge had ordered that the defendant be given credit for time served, and

he did not receive it. Id. at 107. Oakman then sought a writ of habeas corpus and/or mandamus

compelling the Department of Corrections to honor the order. Id. Here, Petitioner argues that

the judge was required to give him such credit at the time of sentencing, a proposition that

Oakman does not support. Nor am I aware of any other authority that requires such credit, so

long as a defendant does not serve a sentence on the underlying offense greater than allowed by

law.

       Under 42 Pa. Cons. Stat. § 9760(2), credit must be given for time spent in custody under

a prior sentence if a defendant is later re-prosecuted and re-sentenced for the same offense or

another offense based on the same act. Pennsylvania appellate courts have held that the

controlling issue is whether a defendant has been sentenced to a term of confinement in excess of

the maximum penalty allowed for the original offense. Aviles v. Pa. Dep’t of Corr., 875 A.2d

1209, 1212-13 (Pa. Commw. Ct. 2005), provides a good summary of Pennsylvania law. There,

the Court analyzed precedent and concluded that McCray v. Pa. Dep’t of Corr., 872 A.2d 1127



                                                 2
(Pa. 2005) provides the controlling rule. The Aviles court summarized the McCray rule:

“[T]here is no clear right to mandamus credit relief where the combined total confinement

components of original and VOP sentences do not exceed the legal maximum for the crimes.”

Aviles, 875 A.2d at 1212.

       The Aviles court explained that Commonwealth v. Williams, 662 A.2d 658 (Pa. Super. Ct.

1995), provides an example of the circumstances in which credit must be awarded for time

served. In Williams, the appellant had served 23 months for an unlawful taking conviction (of an

original sentence of 11 ½ to 23 months imprisonment and 3 years of probation) and then was

sentenced to 3 ½ to 7 years after his probation was revoked. Id. at 658-59. The maximum

sentence allowable for the conviction, which was a third-degree felony, was 7 years, but he was

not given credit for the 23 months served. Id. at 659. The Superior Court held that credit was

required for previous time served because otherwise, at the upper end of the range, the defendant

would serve more than the 7-year maximum permitted by law. Id.

       Petitioner here does not specify the details of his robbery conviction, but that does not

prevent an analysis of his claim. Even if one assumes he was convicted of the lowest degree of

robbery recognized by state law—a felony of the third degree, 18 Pa. Cons. Stat. § 3701(b)—the

statutory maximum would be 7 years. 18 Pa. Cons. Stat. § 1103(3). Consequently, the 1 to 4-

year sentence imposed on October 20, 2015 would, even in combination with the 36 months (3

years) served, not exceed the maximum allowable sentence of 7 years.

       Consequently, his continued detention is not unlawful.



                                                                   /s/ Gerald Austin McHugh
                                                             United States District Judge




                                                 3
